Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim as 
Continuation of application 16/846524 filed on 04/13/2020, now US Pat. 11048131; which is a
Continuation of application 15/868294 filed on 11/11/2018; which is a 
Continuation of application 14/830036 filed on 08/19/2015, now US Pat. 9897879.
Acknowledgment is made of applicant’s claim for foreign priority of application TW 104100493 filed in Taiwan on 01/08/2015.
Claims 1-14 are pending.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior Liang et al U.S. Pat. 11,048,131. This is a statutory double patenting rejection.
Claim Comparison of application 17/329652 vs US Pat 11,048,131 granted to Liang et al.
Instant Application 17/329652
US Pat 11,048,131
1. A display panel, comprising: 
a first substrate; 
a scan line and a data line disposed on the first substrate, wherein the scan line extends in a first direction, and the data line extends in a 

a polysilicon layer disposed on the first substrate and between the data line and the first substrate; 

wherein in a top view, the polysilicon layer comprises: 

a first overlapping region overlapping a portion of the scan line; 

a second overlapping region overlapping an another portion of the scan line; 

a first connecting region connected between the first overlapping region and the second overlapping region; 

a first contact region which is electrically connected to the data line through a first via hole and overlapped with the first via hole; 

a second connecting region extending in the second direction and connected between the first contact region and the first overlapping region; 

wherein an outline of the data line corresponding to the first contact region has an arc shape. 



























2. The display panel of claim 1, wherein the scan line and the data line intersects with each other to form an intersecting region and a width of the first contact region in the first direction is greater than a width of the intersecting region in the first direction.

3. The display panel of claim 1, further comprising: a conductive layer on the first substrate; and a second contact region of the polysilicon layer electrically connected to the conductive layer.

4. The display panel of claim 3, wherein the conductive layer is electrically connected to the second contact region through a third via hole.

5. The display panel of claim 4, further comprising a conductive pad electrically connected to the polysilicon layer through a second via hole.

6. The display panel of claim 5, wherein the conductive layer is electrically connected to the conductive pad through the third via hole.





8. The display panel of claim 6, further comprising: a projection of the second via hole on the first substrate that at least partially is overlapped with a projection of the third via hole on the first substrate.

9. The display panel of claim 3, further comprising an another conductive layer formed by the same process and in the same layer as the conductive layer, wherein in the top view, the conductive layer is electrically insulated from the another conductive layer, and the conductive layer and the another conductive layer are disposed on two opposite sides of the scan line.

10. The display panel of claim 1, further comprising: a second substrate disposed opposite the first substrate; and a display medium layer disposed between the first substrate and the second substrate.

11. The display panel of claim 1, wherein the scan line and the data line intersects with each other to form an intersecting region and a width of the data line corresponding to the first contact region in the first direction is different from a width of the data line in an intersecting region.


12. The display panel of claim 1, wherein the polysilicon layer has an arc shape.



13. The display panel of claim 1, wherein the polysilicon layer further comprises a third connecting region extending in the second 

14. The display panel of claim 1, wherein the first contact region and the first connecting region do not overlap the scan line. 

a first substrate;  
a scan line and a data line disposed on the first substrate, wherein the scan line extends along a 
first direction, and the data line extends along a 

an active layer disposed on the first substrate and between the data line and the first substrate, 














the active layer comprises a first contact region electrically connected to the data line through a first via hole, 






wherein an outline of the data line corresponding to the first via hole has an arc shape;  

wherein in a top view, the active layer comprises: 

a first channel region overlapping a portion of the scan line;  
a second channel region overlapping an another portion of the scan line;  

a non-channel region not overlapping the scan line and connected between the first channel region and the second channel region;  an 
the second direction;  

a turning region disposed between the another 
non-channel region and the first channel region;  

wherein a portion of the non-channel region extends along the first direction, the portion of the non-channel region has a first minimum width in the second direction, the another non-channel region has a second minimum width in the first direction, and the first minimum width is greater than the second minimum width. 
 
2.  The display panel of claim 1, wherein a width of the first via hole along the first direction is greater than a width of the data line in an intersecting region where the data line intersects the scan line along the 
first direction. 
 
3.  The display panel of claim 1, further comprising a first conductive layer disposed on the data line, wherein the active layer further comprises a second contact region electrically connected to the first conductive layer. 
 
 4.  The display panel of claim 3, wherein the first conductive layer is an electrode. 
 
 

5.  The display panel of claim 3, wherein the first conductive layer is a patterned electrode. 
 


6.  The display panel of claim 3, further comprising: a drain electrode electrically connected to the active layer through a second via hole. 
 

 
 8.  The display panel of claim 7, wherein the first conductive layer is electrically connected to the drain electrode through the third via hole. 
 
 
9.  The display panel of claim 7, wherein a projection of the second via hole on the first substrate at least partially overlaps a projection of the third via hole on the first substrate. 
 





10.  The display panel of claim 7, wherein a projection of the second via hole on the first substrate and a projection of the third via hole on the first substrate are not overlapping. 
 

11.  The display panel of claim 3, further comprising a second conductive layer disposed on the data line, wherein the first conductive layer is electrically insulated from the second conductive layer, and the first conductive layer and the second conductive layer are disposed on two opposite sides of the scan line in the top view. 
 
12.  The display panel of claim 11, wherein the first conductive layer and the second conductive layer are formed by the same process. 
 
13.  The display panel of claim 1, further comprising: a second substrate disposed opposite to the first substrate;  and a display 
 



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Liang et al U.S. Pat. 11,048,131. This is a statutory double patenting rejection.
Claim 1: Liang et al. disclose a display panel, comprising: 
(Fig. 1) a first substrate 101 [Col. 5, line 4]; 
a scan line 140 and a data line 150 [Col. 2, lines 61-62] disposed on the first substrate, 
(Fig. 1) the scan line 140 extends in a first direction (X-direction), and the data line 150 extends in a second direction (Y-direction) and intersects the scan line 140; 
a polysilicon layer 130 (low-temperature polysilicon LTPS) [Col. 3, line 5] disposed on the first substrate and between the data line 150 and the first substrate 101; 
wherein in a top view, the polysilicon layer 130 comprises: 
a first overlapping region 1303 overlapping a portion of the scan line 140; 
a second overlapping region 1309 overlapping an another portion of the scan line 140; 
a first connecting region 1303-L1/1303-L2 connected between the first overlapping region 1303 and the second overlapping region 1309; 
a first contact region 1301 which is electrically connected to the data line 150 through a first via hole 115 and overlapped with the first via hole 115 [Col. 4, line 62]; 
a second connecting region 1303-L1 extending in the second direction (thickness in the Y-direction) and connected between the first contact region 115 and the first overlapping region (1303); 
wherein an outline of the data line 150 corresponding to the first contact region 115 has an arc shape [Col. 4, line 62].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. US 2010/0025692 in view of Kim et al. KR 10-2014-0131762 (US 2016/0093647) and Ishizaki US 2016/0013213.
Claim 1: Hsiao et al. disclose a display panel, comprising: 
(Fig. 2) [0034] a first substrate 202;  
(Fig. 2) a scan line 210 and a data line 220 disposed on the first substrate 202 [0034], 
the scan line 210 extends along a first direction (X-direction), and the data line 220 extends along a second direction (Y-direction) and intersects the scan line 210;  
an active layer 230 is a polysilicon layer (semiconductor pattern 230 is a polysilicon pattern) [0035] disposed on the first substrate 202;
(Fig. 2) in a top view, the active layer 230 comprises: 
a first overlapping region L1 overlapping a portion of the scan line 210; 
a second overlapping region L2 overlapping an another portion of the scan line 210; 
a first connecting region (234) connected between the first overlapping region L1 and the second overlapping region L2; 
a first contact region (square region of 230/234 overlapping source area 256/Ts) which is electrically connected to the data line 220 through a first via hole 236/Ts and overlapped with the first via hole Ts (contact window) [0039]; 
a second connecting region (vertical section between Ts/234) extending in the second direction (vertical) and connected between the first contact region (square region of 230/234 covering contact hole 236) and the first overlapping region L1; 
except
the active layer is disposed between the data line and the first substrate;
wherein an outline of the data line corresponding to the first contact region has an arc shape.
however Kim et al. teach
(Fig. 3) the active layer 300 is disposed between the data line 510/211 (first connection electrode 510 is connected to source electrode 211) and the first substrate [0073]
Ishizaki further teaches
Claim 3: (Fig. 1c) an outline of the data line 4’ has an arc shape (the source wiring 4' is arching in various shapes as needed) [0030] - Regarding the limitation “an outline of the data line corresponding to the first contact region has an arc shape”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width or shape of an elements, e.g., a data line portion, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to a person with ordinary skill in the art to modify a display device of Hsiao's invention with Kim’s structure in order to provide simpler manufacturing process to a display device, as taught by Kim [0034]; and with Ishizaki’s channel structure in 

    PNG
    media_image1.png
    3869
    2433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2231
    3219
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 2, 3, 5, 9, 12-14: Hsiao et al. disclose a display panel, comprising: 
Claim 2: (Fig. 2) the scan line 210 and the data line 220 intersects with each other to form an intersecting region “D1” - Regarding the limitation “a width of the first contact region in the first direction is greater than a width of the intersecting region in the first direction”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width of an elements, e.g., a contact hole, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 3: (Fig. 2) a conductive layer 240 (pixel electrode) [0035] on the first substrate 202; and a second contact region 238 (drain area) of the polysilicon layer 230 electrically connected to the conductive layer 240 (pixel electrode)
Claim 5: (Fig. 2) a conductive pad 238 electrically connected to the polysilicon layer 230 through a second via hole Td.
Claim 9: (Fig. 5B) an another conductive layer 560 (common electrode) as the conductive layer 540 (pixel electrode) [0048], wherein in the top view, the conductive layer 540 (pixel electrode) is electrically insulated from the another conductive layer 560 (inherent), and the conductive layer 540 and the another conductive layer 560 are disposed on two opposite sides of the scan line 510 – Regarding the limitation “an another conductive layer formed by the same process and in the same layer as the conductive layer”: the method of forming the devise is not germane to the issue of patentability (so-called “product-by-process” claim); therefore this limitation is not an another conductive layer could be formed by the same process and in the same layer as the conductive layer, as needed,.
Claim 12: (Fig. 2) the polysilicon layer 250 has an arc shape (U-shape)
Claim 13: (Figs. 2, 3) the polysilicon layer 250 further comprises a third connecting region (wide region of 252/238/234 above gate line 210) extending in the second direction (Y-direction) and connected to the second overlapping region (L2), wherein, in the first direction, a width of the third connecting region (wide region of 252/238/234) is different from a width (thinner horizontal width) of the second connecting region L2.
Claim 14: (Fig. 2) the first contact region (upper region of 230 overlapping source area 256) and the first connecting region 234 do not overlap the scan line 210.

Claims 4-8, 10:
Kim et al. teach
Claim 4: (Fig. 5) the conductive layer 600 (pixel electrode) [0073] is electrically connected to the second contact region 520 [0086] through a third via hole CH3 [0091]
Claim 5: (Fig. 2) a conductive pad 520 (connection pad) electrically connected to the polysilicon layer 300 (active layer 300 corresponding to Hsiao’s polysilicon layer 230) through a second via hole CH2.
Claim 6: (Fig. 5) the conductive layer 600 (pixel electrode) is electrically connected to the conductive pad 520 (connection pad) through the third via hole CH3 [0073]
Claim 7: (Fig. 5) the conductive pad 520 is a drain electrode 212 (520 is connected to drain electrode 212) [00763]
Claim 8: (Fig. 5) a projection of the second via hole CH2 on the first substrate 100 that at least partially is overlapped with a projection of the third via hole CH3 on the first substrate 100
Claim 10: (Fig. 6) a second substrate 800 disposed opposite the first substrate 100; and a display medium layer 900 (LC layer) disposed between the first substrate 100 and the second substrate 800 [0128].
It would have been obvious to a person with ordinary skill in the art to modify a display device of Hsiao's invention with Kim’s pixel electrode contacting structure in order to provide simpler manufacturing process to a display device, as taught by Kim et al. [0034]

Claims 11, 12:
Ishizaki further teaches
Claim 11: (Fig. 1c) [0029] the scan line 2/2’ and the data line 4/4’ intersects with each other to form an intersecting region (4’/2’) and a width of the data line 4’ (thinner width of data line 4’ in the curving region) is different from a width of the data line 4/4’ in an intersecting region (4’/2’).
Claim 12: (Fig. 1c) [0029] the channel (curving region A in the gap formed between the source electrode 4 and the drain electrode 5, corresponding to Hsiao’s polysilicon layer 250) has an arc shape.
It would have been obvious to a person with ordinary skill in the art to modify a display device of Hsiao's invention with Ishizaki’s channel structure in order to prevent leakage current thus enhancing image quality to a display device, as taught by Ishizaki [0006-0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871